Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 08/09/2022.
Priority
This application, Pub. No. US 2020/0209228 A1, published 07/02/2020, is a § 371 National Stage of International Patent Application No. PCT/EP2018/072348, filed 08/17/2018, Pub. No. WO 2019/034783, which claims foreign priority to EP 17186948.0, filed 08/18/2017.
Status of Claims
Claims 1-14 are currently pending.  Claims 1-14 have been amended, as set forth in Applicant’s Preliminary amendment filed 02/18/2020.  Claims 1-14 have been subject to restriction/election requirement mailed 06/10/2022.  Claims 13 and 14 are withdrawn from further consideration.  Claims 1-12 are examined.
Election/Restriction
Applicant's election of Group I, Claims 1-12, drawn to a method of detecting RNA-binding proteins (RBPs) in a cell, tissue or organism, and the species of a cell as a sample, in the reply filed on 07/29/2022 is acknowledged.  
Although required, Applicant did not identify the claims readable on the elected species.  The Examiner believes that Claims 1-12 are readable on the elected species.  
Because Applicant did not distinctly and specifically point out the supposed errors in the election/restriction requirement, the election has been treated as an election 
without traverse (MPEP § 818.01(a)).  
Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/04/2020 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the Examiner.  
Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action. 
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  
The claims, as recited in independent Claim 1, are drawn to:

    PNG
    media_image1.png
    145
    1187
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    670
    951
    media_image2.png
    Greyscale



Evidence that Claims 1-12 fail to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the specification as filed, which states that the inventors developed a modified protocol based on RNA Interactome Capture for the unbiased identification of the proteins that interact with poly(A) RNAs in vivo, which protocol uses oligo(dT) probes in which some of the bases are substituted with a type of nucleotide analogue called locked nucleic acid (LNA) that allows performing a highly stringent pre-elution step in pure water at 40oC:

    PNG
    media_image3.png
    202
    797
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    96
    791
    media_image4.png
    Greyscale

Specification, page 4; Emphasis added.


    PNG
    media_image5.png
    467
    1194
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    256
    1199
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    197
    1188
    media_image7.png
    Greyscale

Specification, page 10; Emphasis added.


    PNG
    media_image8.png
    464
    1192
    media_image8.png
    Greyscale

Specification, page 11; Emphasis added.


Inventors’ statements the specification as filed indicate that the invention is different from what is defined in the claims because the claims are drawn to a method, which employs an oligonucleotide that is complementary to a specific target RNA of a biological material, wherein said oligonucleotide comprises at least one locked nucleic acid (LNA)-nucleotide analogue in the sequence thereof, and wherein said oligonucleotide is coupled to a solid support.  As such, the instant claims cover a specific ribonucleoprotein (RNP) capture method for the determination of the proteins bound to specific transcripts in vitro and in cellular systems, taught, for example by Rogell et al., "Specific RNP capture with antisense LNA/DNA mixmers," vol. 23, No. 8, pp. 1290-1302, May 5, 2017 (IDS submitted 04/04/2020) discussed in the 103 rejection below, in which method proteins bound to the target RNA are captured by hybridization with antisense locked nucleic acid (LNA)/DNA oligonucleotides covalently coupled to a magnetic resin.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “suitable” in lines 4 and 8 of Claim 1 is a subjective term which renders the claim indefinite.  The term “suitable” is not defined by the claim, the specification does not provide a reasonably clear and exclusive definition, leaving the facially subjective claim language without an objective boundary, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention as to irradiation and/or hybridization conditions.  Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention.  See MPEP 2173.05(b) Relative Terminology.
Claims 1-12 are rejected as being dependent upon the rejected Claim 1 and fail to cure its indefiniteness.

Claim 10 recites the limitation "said oligomer."  There is insufficient antecedent basis for this limitation in the claim.  To provide the proper antecedent basis, it is suggested to recite "said oligonucleotide."
Claim 11 recites the limitation "said oligonucleotide elution."  There is insufficient antecedent basis for this limitation in the claim because Claim 1, upon which Claim 11 depends, does not recite “oligonucleotide elution.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rogell et al., "Specific RNP capture with antisense LNA/DNA mixmers," vol. 23, No. 8, pp. 1290-1302, May 5, 2017 (IDS submitted 04/04/2020).
With regard to Claims 1-3, 6, 8 and the elected species, Rogell et al., throughout the publication, and, for example, in Abstract and Figure 1, teach a method for the determination of the proteins bound to specific transcripts in vitro and in cellular systems, wherein specific RNP capture uses UV irradiation to covalently stabilize protein–RNA interactions taking place at “zero distance”; wherein after stringent lysis, proteins bound to the target RNA are captured by hybridization with antisense locked nucleic acid (LNA)/DNA oligonucleotides covalently coupled to a magnetic resin; and after stringent washing, interacting proteins are identified by quantitative mass spectrometry: 


    PNG
    media_image9.png
    365
    1259
    media_image9.png
    Greyscale



With regard to Claims 1 and 12, Rogell et al., at page 1298, right column, 2nd paragraph, teach that LNA/DNA mixmer oligonucleotide-coupled magnetic beads were added to the lysate and incubated for 2 h in a water bath at 41°C, (i.e., above 15oC) mixing the samples every 15 min by inverting the tubes four times, whereas control oligo(dT) was incubated for 2 h at 25°C. 
With regard to Claim 4, Rogell et al., at page 1299, left column, 2nd paragraph, teach that lysates were homogenized through a narrow gauge needle (0.4 mm diameter).  As evidenced by the instant disclosure, one of skill in the art would have known that this procedure provides shearing genomic DNA:

    PNG
    media_image10.png
    197
    1183
    media_image10.png
    Greyscale

Specification, page 6; Emphasis added.


With regard to Claim 8, Rogell et al., at page 1299, right column, teach sample preparation for mass spectrometry following the single-pot solid-phase-enhanced Sample Preparation (SP3).
With regard to Claim 7, although Rogell et al. do not expressly teach vacuum concentrating the RBP samples, this procedure is well-known in the art for preparation samples for mass spectrometry:

    PNG
    media_image11.png
    164
    990
    media_image11.png
    Greyscale

Emphasis added.


With regard to Claim 9, Rogell et al., at page 1298, left column, 3rd paragraph, teach antisense 21–23 nt LNA/DNA mixmer oligonucleotides.
With regard to Claim 10, Rogell et al., at page 1291, right column, teach that LNA nucleosides carry a ribose ring that is “locked” by a methylene bridge connecting the 2′-O atom and the 4′-C atom, and by “locking” the molecule, the LNA is constrained into a conformation that facilitates Watson–Crick base-pairing, increasing the duplex melting temperature by 2°C–10°C per LNA nucleotide.  Rogell et al. further teach design of hybrid LNA/DNA probes permitting selective, highly stringent hybridization conditions in spite of their limited (∼20 nucleotide [nt]) lengths by using LNA design guidelines (Exiqon) and adjusting the melting temperature of the oligonucleotide–RNA hybrids to ∼80°C.  Based on these teachings, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used an optimized oligonucleotide comprising an LNA at every other position of said oligomer.

Although Rogell et al. teach a stringent washing step (i.e., pre-elution) in an aqueous buffer (See page 1298, right column, 2nd paragraph: The beads were then washed with buffers containing decreasing concentrations of LiCl and LiDS, as described previously (Castello et al. 2013; Lysis Buffer: 20 mM Tris-HCl [pH 7.5], 500 mM LiCl, 0.5% LiDS [wt/vol, stock 10%], 1 mM EDTA and 5 mM DTT; Buffer 1: 20 mM Tris-HCl [pH 7.5], 500 mM LiCl, 0.1% LiDS [wt/vol], 1 mM EDTA, and 5 mM DTT; Buffer 2: 20 mM Tris-HCl [pH 7.5], 500 mM LiCl, 1 mM EDTA, and 5 mM DTT; Buffer 3: 20 mM Tris-HCl [pH 7.5], 200 mM LiCl, 1 mM EDTA, and 5 mM DTT), this reference does not teach a specific temperature of about 40oC, as recited in Claim 1, time for about 5 to 10 min, as recited in Claim 5, and performing oligonucleotide elution at the identical or lower temperature as the one that was used for the steps of the method before, and under less stringent salt conditions, as recited in Claim 11.  However, optimization of the reaction temperature and time in consideration of efficiency is merely a matter that could have been appropriately performed by a person skilled in the art.  See MPEP 2144.05: differences in concentration or temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine temperature and time are optimal.  Here, a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed temperature of about 40oC and time because, as taught by Rogell et al., the hybrid LNA/DNA probes permitting selective, highly stringent hybridization conditions in spite of their limited (∼20 nucleotide [nt]) lengths.  Furthermore, the instant application does not provide any evidence that the claimed temperature of about 40oC and time of pre-elution are critical for a method, which employs an oligonucleotide that is complementary to a specific target RNA of a biological material, wherein said oligonucleotide comprises at least one locked nucleic acid (LNA)-nucleotide analogue in the sequence thereof, and wherein said oligonucleotide is coupled to a solid support.  As indicated at page 4 of this Office Action, the instant disclosure is limited to a modified protocol based on RNA Interactome Capture for the unbiased identification of the proteins that interact with poly(A) RNAs in vivo, which protocol uses oligo(dT) probes in which some of the bases are substituted with a type of nucleotide analogue called locked nucleic acid (LNA) that allows performing a highly stringent pre-elution step in pure water at 40oC.
Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Art Made of Record
Perez-Perri et al., “Discovery of RNA-binding proteins and characterization of their dynamic responses by enhanced RNA interactome capture,” Nat. Commun., 2018, vol. 9, 4408, pp. 1-13.  This reference, which is a scientific counterpart of the instant application published after the priority date, does not constitute prior art.
Castello et al., “System-wide identification of RNA-binding proteins by interactome capture,” Nat. Protoc., 2013, vol. 8, No 3, pp. 491–500.  This reference teaches an unbiased technique, called interactome capture, for identifying the active RBPs of cultured cells.  By making use of in vivo UV cross-linking of RBPs to polyadenylated RNAs, covalently bound proteins are captured with oligo(dT) magnetic beads.  After stringent washes, the mRNA interactome is determined by quantitative mass spectrometry (MS).  The protocol takes 3 working days for analysis of single proteins by western blotting, and about 2 weeks for the determination of complete cellular mRNA interactomes by MS.  The most important advantage of interactome capture over other in vitro and in silico approaches is that only RBPs bound to RNA in a physiological environment are identified.  When applied to HeLa cells, interactome capture revealed hundreds of novel RBPs. Interactome capture can also be broadly used to compare different biological states, including metabolic stress, cell cycle, differentiation, development or the response to drugs.
Jacobsen et al., “Direct isolation of poly(A)+ RNA from 4 M guanidine thiocyanate‐lysed cell extracts using locked nucleic acid‐oligo(T) capture,” 2004, Nucleic Acids Res., 2004, vol. 32, No 7, page e64, pp. 1-10.  This reference teaches a method for highly efficient isolation of intact poly(A)+ RNA using an LNA‐substituted oligo(dT) affinity ligand, based on the increased affinity of LNA‐T for complementary poly(A) tracts.  Using LNA_2.T oligonucleotide as an affinity probe, in which every second thymidine was substituted by LNA thymidine, a 30‐ to 50‐fold mRNA yield increase was obtained compared with DNA‐oligo(dT)‐selected mRNA samples.  The LNA_2.T affinity probe was, furthermore, highly efficient in isolation of poly(A)+ RNA in a low salt concentration range of 50–100 mM NaCl in poly(A) binding buffer.  Successful use of the NH2‐modified LNA_2.T probe in isolation of human mRNA implies that the LNA‐oligo(T) method could be automated for streamlined, high throughput expression profiling by real‐time PCR by covalently coupling the LNA affinity probe to solid, pre‐activated surfaces, such as microtiter plate wells or magnetic particles.  The Examiner notes that LNA_2.T oligonucleotide, taught by Jacobsen et al., was employed in the instant application.

Specification
The disclosure is objected to because of the following informalities: although the filed drawings are only black and white line drawings, the description of Figures refers to color lines:  

    PNG
    media_image12.png
    255
    1186
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    255
    1188
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    368
    1187
    media_image14.png
    Greyscale


In addition, at page 30, the missing symbols are noted:

    PNG
    media_image15.png
    305
    1192
    media_image15.png
    Greyscale



Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Conclusion
No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641